Case 3:19-cv-01459-S-BH Document 20 Filed 10/09/20 Pagelofi1 PagelD 1184

EIN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

JOSHUA NOBLES,
Plaintiff,
vy, Civil Action No. 3:19-CV-1459-S-BH
ANDREW SAUL,
COMMISSIONER OF SOCIAL

SECURITY ADMINISTRATION,
Defendant.

CGR 0G COR 6G 0G? 0GR 0G) GD GOe

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in
accordance with 28 U.S.C. § 636(b){1), the undersigned District Judge is of the opinion that the
Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings
and Conclusions of the Court.

By separate judgment, the decision of the Commissioner will be REVERSED in part, and
REMANDED for further proceedings.

SO ORDERED.

   

SIGNED October 9, 2020.

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
